DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/30/2022 have been fully considered but they are not persuasive.  Applicant argues that Matus does not disclose a counterweight with sufficient weight to support the sheet in an upright cantilevered position.   First, the claim does not require the device with a sheet in an upright cantilevered position, this is only claimed in functional language such that the counterweight would be capable of holding the sheet in this configuration.  The mere allegation that the counterweight (feet 30, support 212) of Matus could not accomplish this intended use is not supported by the disclosure or applicant’s arguments.  As noted by applicant, Matus discloses counterweight (30, 212) construction from plate material and/or other metals and the sheet form acrylic and thus the sheet is a lightweight material with the counterweight members utilizing a relatively heavy material.  It is also noted that if sheet material extends outward slightly past the counterweight attachment point it would constitute a cantilevered arrangement.  
Applicant argues that Matus does not disclose wherein threaded members comprise handles.  The device of Matus comprises threaded members (28) and (26) and it is held one or both of these would meet the limitation of a handle.  Further, a user picking up the device for transport would likely use or consider use of these points to “handle” the device for gripping and lifting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 utilize the term “sufficient” and it is not clear what would be required to meet the limitation as written, the scope of the claim term is indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-7, 9-11 as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matus, Jr. (US 2007/0090733).
Regarding claims 6-7, Matus, Jr. (hereafter “D1”) discloses a moveable bar countertop partition (in particular the embodiment of figure 4 will be referred to) for the hygienic separation of patrons (food guard shield), said bar (salad/food bar disclosed – [0004]) countertop having an inner side and an outer side, said partition comprising in combination: a transparent sheet (16) of plastic (acrylic – [0022]), said sheet having a lower edge and an upper edge, a rear edge and a forward edge (one edge is selectable as front with other being the rear), said sheet configured to be positioned transversely across said bar (able to be arranged across a bar), said rear edge of said sheet commensurate with said inner side of said bar and said forward edge of said sheet extending beyond said outer side of said bar a sufficient distance to separate said patrons from physical contact (device of D1 is capable of being mounted as claimed); and a counterweight (feet 30, supports 212) attached to said sheet at the location of the intersection of said lower edge and said rear edge of said sheet (figure 4), said counterweight arranged to support said sheet in an upright position and of sufficient weight to support said sheet in an upright cantilevered position above said bar surface.
Regarding claim 3, D1 discloses wherein said counterweight (30, 212) is comprised of a pair of opposed right angle members (supports 212 are opposed to one another about the sheet) and a clamping assembly (at bracket 26, fastener 28) to clamp said sheet between said members in said upright position (sheet is located between members 212 – figure 4).
Regarding claim 4, D1 discloses wherein said sheet (16) and said right angle members (in brackets 26) each have an aligned hole transverse (receiving 28) said partition and said clamping assembly comprises a pair of opposing male (screw 28) and female (in 26) mutually communicating threaded members disposed in said holes, said threaded members arranged to clamp said sheet between said right angle members when said threaded members are engaged (sheet 16 is between members 212 – [0027]).
Regarding claim 5, D1 discloses wherein said threaded members (26 and/or 28) comprise handles for said partition (brackets 26 or member 28 could be used as handles to pick up the device – figure 4).
Regarding claims 9-11, see the discussions of claims 3-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matus, Jr. (US 2007/0090733) in view of Deng et al. (US 9,491,875).
D1 does not disclose a protective mat or pad.  Deng et al. is referred to show that it is well known in the art to provide a protective mat or pad at a bottom surface of a foot or base member which is to support a device (see 208 – figure 2 of Deng et al.).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a protective layer as a mat or pad of rubber at the bottom of the counterweight members in D1 for anti-slip, vibration absorbency functions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631